Case: 09-10016         Document: 00511022567         Page: 1     Date Filed: 02/08/2010




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                       Fifth Circuit

                                                    FILED
                                                                              February 8, 2010

                                           No. 09-10016                    Charles R. Fulbruge III
                                                                                   Clerk

DEON SILVEN WESBER

                                                       Plaintiff - Appellant
v.

DR LAVELLE; DR ADAMES; GARY L MESSER; LIEUTENANT ISRAEL L
REYNA; SERGEANT TOMMY L CHISUM

                                                       Defendants - Appellees




                       Appeal from the United States District Court
                            for the Northern District of Texas
                                     No. 2:08-CV-112


Before JOLLY and DENNIS, Circuit Judges, and BOYLE, District Judge.*
PER CURIAM:**
        We affirm the district court’s dismissal of the claims against Doctors
Lavelle and Adames. We vacate and remand for a Spears 1 hearing with respect
to the claims against Messer, Reyna, and Chisum to allow the plaintiff to provide
the factual details to determine whether he asserts a viable claim under Farmer


        *
             District Judge of the Northern District of Texas, sitting by designation.
        **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
        1
             Spears v. McCotter, 766 F.2d 179 (5th Cir.1985).
   Case: 09-10016   Document: 00511022567     Page: 2   Date Filed: 02/08/2010

                                 No. 09-10016

v. Brennan, 511 U.S. 825 (1994), and its progeny. At the Spears hearing, the
plaintiff shall detail all the medical evidence that supports his claim of
disability, the specific work assignments that he performed that injured his
back, the nature of such injuries and how they occurred, who made such work
assignments, and the specific evidence of exactly what each defendant knew
about the plaintiff’s disability, how each defendant knew of the disability, and
all other subjective knowledge of each defendant concerning the “hoe field squad”
work assignment that shows deliberate indifference by such defendant to
Wesber’s serious medical requirements. The district court shall thereafter issue
such orders or conduct such further proceedings as are, in its judgment,
necessary and appropriate. For any appellate review of this court, a notice of
appeal must be filed from the final judgment of the district court.
                    AFFIRMED in part; VACATED in part; and REMANDED.




                                       2